FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CARLA FREEMAN,                            No. 04-35797
            Petitioner-Appellant,             D.C. No.
               v.
                                        CV-04-00666-PA
                                         District of Oregon,
ALBERTO R. GONZALES, Attorney
General,                                       Portland
            Respondent-Appellee.
                                              ORDER

                    Filed May 29, 2007

     Before: Raymond C. Fisher, Ronald M. Gould and
              Carlos T. Bea, Circuit Judges.


                          ORDER

   For the reasons stated in the order denying Freeman’s peti-
tion for a writ of mandamus in case number 06-75539, we
DENY Freeman’s motion for an order to show cause why
respondent William McNamee should not be sanctioned for
contempt, filed on November 22, 2006.




                            6263
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.